Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 12 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "about" in claim 22 is a relative term which renders the claim indefinite.  The terms "about -35 degrees" and “about +35 degrees” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7, 11, 14, 16, 19, 20, 21, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun et al. (Lapstun) (US Pat. No. 9,052,571) in view of Partynski et al. (Partynski) (US Pat. No. 6,658,207).
Regarding claim 1, Lapstun discloses an aerial camera system (100) comprising:
at least two cameras (110a-c, 112, 600) including at least one ortho camera (FIG. 36, cameras having field of views 514, 524, 534, 544) and at least one of a rear oblique camera directed rearwardly of a survey aircraft (FIG. 36, cameras having field of views 574, 584) and a forward oblique camera directed forwardly of the survey aircraft (FIG. 36, cameras having fields of view 554, 564), the at least two cameras arranged to capture a plurality of successive (FIG. 17, 170, 180); each of the at least two cameras having a lens assembly having an optical axis and a steering mirror to direct light reflected from the ground onto the lens assembly (col. 2, lns. 43-44, the cameras have lens arrangements, col. 13, lns. 26-30, col. 18, lns. 34-56, the field of view of each camera is moveable by using rotating mirrors)  and including at least one respective image sensor (col. 3, lns. 7-9, an image sensor),
a stabilization assembly  associated with each camera (col. 18, lns. 46-56, a steerable mirror 608 is used to compensate for motion), the stabilization assembly including at least one steering mirror that is controllably movable so as to translate an optical axis of the camera relative to the at least one image sensor in synchronization with image capture so as to effect stabilization of an image on the at least one image sensor during image capture as the field of view of the camera moves in a substantially transverse direction across a region of the ground (col. 18, lns. 46-56, a steerable mirror 608 is used to compensate for motion by being pitched forward and backward in synchronization with image capture);
the system arranged to control the at least two cameras to capture successive images (Figs. 39 and 40, the camera captures images at  optical axis intervals 602a-602e).
Lapstun is silent about the at least two cameras being rotatable such that the fields of view of the camera traverse across a region of the ground that includes multiple different swathes extending in different directions, and the system arranged to control the at least two cameras to capture successive images at defined intervals as the at least two cameras rotate.
Partynski from the same or similar field of endeavor discloses about the camera being rotatable such that the fields of view of the camera traverse across a region of the ground (Fig. 2, col. 5, lns. 3-16, the camera rotates to capture aerial images of a ground area) that includes multiple different swathes extending in different directions, and the system arranged to control (col. 2, lns. 20-36, col. 3, lns. 33-39, images are captured with a controllable amount of overlap  col. 7, lns. 11-15, images are captured as the camera is stepped across the line of flight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Partynski into the teachings of Lapstun for capturing images a large area with minimal amount of gaps between the successive images using a minimum amount of cameras.
Regarding claim 4, Lapstun discloses the at least two cameras (Lapstun: cameras 110a-c, 112, 600). Partynski further discloses wherein the system is arranged to rotate the camera by oscillating the at least one camera between a rotational start position and a rotational end position (col. 4, lns. 20-24, the camera is rotated parallel to the direction of forward motion of the aircraft; it is implicit that the rotation starts a stops at a starting and stopping point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Partynski into the teachings of Lapstun for capturing images a large area using a minimum amount of cameras.
Regarding claim 6, Lapstun discloses wherein the system is arranged to use a detected orientation of the survey aircraft on which the aerial camera system is mounted to determine whether to modify a rotational position of the at least two cameras in order to provide at least partial compensation for changes to the position and/or orientation of the survey aircraft (col. 2, lns. 59-63, col. 13, lns. 11-20,  the camera orientation is corrected relative to angular motion of the aircraft using IMU data).
claim 7, Lapstun discloses wherein the at least two cameras are mounted in a camera tube (FIGs. 11 and 38, cameras are mounted in tube shaped structures) having a length substantially parallel to the central longitudinal axis of the lens assembly extending in the direction generally parallel to the direction of movement of the survey aircraft (col. 3, lns. 5-7, the cameras may have a zero degree pointing direction).
Lapstun is silent about and the system is arranged to control rotation of the camera tube.
Partynski from the same or similar field of endeavor discloses the system is arranged to control rotation of the camera tube (col. 5, lns. 3-10, the camera housing and lens system is rotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Partynski into the teachings of Lapstun for capturing images a large area using a minimum amount of cameras.
Regarding claim 11, Lapstun discloses wherein the at least one of the rear oblique camera and the forward oblique camera is mounted such that the field of view of the at least one of the rear oblique camera and the forward oblique camera traverses across a region of the ground that includes multiple different oblique swathes extending in different directions (FIG. 50B, multiple image swathes 510-580 are captured; [0408], the camera is steerable across a range).
Lapstun is silent about as the at least one of the rear oblique camera and the forward oblique camera.
Partyinski from the same or similar field of endeavor discloses as the at least one of the rear oblique camera and the forward oblique camera (Fig. 2, col. 5, lns. 3-16, the camera rotates to capture aerial images of a ground area).
Partynski into the teachings of Lapstun for capturing images a large area using a minimum amount of cameras.
Regarding claim 14, Lapstun discloses wherein the system is arranged to rotate the steering mirror about an axis generally transverse to the direction of movement of the survey aircraft on which the aerial camera system is mounted, so as to provide at least partial compensation for forward movement of the survey aircraft (col. 18, lns. 46-56, a steerable mirror 608 is used to compensate for motion by being pitched forward and backward in synchronization with image capture).
Regarding claim 16, Lapstun discloses wherein the system is arranged to use a detected orientation of a survey aircraft on which the aerial camera system is mounted, to determine whether to modify the rotational position of the steering mirror in order to provide at least partial compensation for changes to the orientation of the survey aircraft (col. 18.lns. 40-46, orientation data of the aircraft is used for controlling the mirror for compensating for motion of the aircraft).
Regarding claim 19, Lapstun discloses wherein ground cover footprints are generated, a shape of each ground coverage footprint is controllable by controlling when to start and stop image capture (FIG. 17, and 25A-C, the shape of the overlapping images 170-190 will be affected based on the timing of image capture as well as the rotation pattern of the camera).
Lapstun is silent about a shape of each ground coverage footprint is controllable as the at least two cameras rotate.
Partynski from the same or similar field of endeavor discloses a shape of each ground coverage footprint is controllable as the camera rotates (Partynski, FIG. 2, the shape of the overlapping images will be affected based on the timing of image capture as well as the rotation pattern of the camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Partynski into the teachings of Lapstun for capturing images a large area using a minimum amount of cameras.
Regarding claim 20, the limitations of claim 20 are rejected in the analysis of claim 1.
Lapstun is silent about wherein the system is arranged to rotate the at least two cameras about an axis substantially parallel to the direction of movement of the survey aircraft such that fields of view of the at least two cameras are movable in a substantially transverse direction from the direction of movement of the survey aircraft.
Partynski from the same or similar field of endeavor discloses wherein the system is arranged to rotate the camera about an axis substantially parallel to the direction of movement of the survey aircraft such that fields of view of the at least two cameras are movable in a substantially transverse direction from the direction of movement of the survey aircraft (col. 4, lns. 20-24, the camera is rotated parallel to the direction of forward motion of the aircraft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Partynski into the teachings of Lapstun for capturing images a large area using a minimum amount of cameras.
Regarding claim 21, Lapstun discloses the at least two cameras (Lapstun: cameras 110a-c, 112, 600). Partynski further discloses wherein the system is arranged to rotate the camera by oscillating the at least one camera between a rotational start position and a rotational end position (col. 4, lns. 20-24, the camera is rotated parallel to the direction of forward motion of the aircraft; it is implicit that the rotation starts a stops at a starting and stopping point).
Partynski into the teachings of Lapstun for capturing images a large area using a minimum amount of cameras.
Regarding claim 23, Lapstun discloses werein the system is arranged to use a detected position and/or orientation of the survey aircraft to determine whether to modify a rotational position of the at least two cameras in order to provide at least partial compensation for changes to the position and/or orientation of the survey aircraft. (col. 2, lns. 59-63, col. 13, lns. 11-20,  the camera orientation is corrected relative to angular motion of the aircraft using IMU data).
Regarding claim 24, Lapstun discloses wherein the at least two cameras are mounted in a camera tube (FIGs. 11 and 38, cameras are mounted in tube shaped structures).
Lapstun is silent about and the system is arranged to control rotation of the camera tube.
Partynski from the same or similar field of endeavor discloses the system is arranged to control rotation of the camera tube (col. 5, lns. 3-10, the camera housing and lens system is rotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Partynski into the teachings of Lapstun for capturing images a large area using a minimum amount of cameras.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun et al. (Lapstun) (US Pat. No. 9,052,571) in view of Partynski et al. (Partynski) (US Pat. No. 6,658,207), and further in view of Patel et al. (Patel) (US 2003/0214639).
Regarding claim 5, Lapstun in view of Partynski discloses the aerial camera system as claimed in claim 4 the at least two cameras (Lapstun: cameras 110a-c, 112, 600).

Patel from the same or similar field of endeavor discloses wherein the rotational start position corresponds to about -35° and the rotational end position corresponds to about + 35° ([0003], a micromirror array for steering light beams; [0049], the mirror rotates between +- 30°).
While Patel does not discloses +-35°, it would have been obvious to try to increase the rotation angle of the mirror taught by Lapstun in view of Partynski for increasing the field of view of the system (see MPEP 2131.03, section III).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun et al. (Lapstun) (US Pat. No. 9,052,571) in view of in view of Partynski et al. (Partynski) (US Pat. No. 6,658,207), and further in view of Willey (US Pat. No. 5,841,574).
Regarding claim 15, Lapstun in view of Partynski discloses the aerial camera system as claimed in claim 14.
Lapstun in view of Partynski is silent about wherein the steering mirror is arranged to rotate in a first direction corresponding to the direction of movement of the survey aircraft from a defined start position to a defined end position in order to at least partially compensate for forward movement of the survey aircraft, then to rotate in a second opposite direction to bring the steering mirror back to the defined start position.
Willey from the same or similar field of endeavor discloses wherein the steering mirror is arranged to rotate in a first direction corresponding to the direction of movement of the survey aircraft from a defined start position to a defined end position in order to at least partially (col. 16, lns. 15-30. Forward motion correction is performed by moving a mirror from a start position to an end position and returning the mirror to the original start position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Willey into the teachings of Lapstun in view of Partynski for correcting imaging due to movements in the aircraft.

Allowable Subject Matter
Claims 12 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488